Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered April 28, 2000, convicting defendant, after a nonjury trial, of assault in the second degree, and sentencing her to a term of five years probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There is no basis for disturbing the court’s credibility determinations concerning the resolution of conflicting testimony. The credible evidence clearly disproved defendant’s justification defense beyond a reasonable doubt. Reckless assault (Penal Law § 15.05 [3]; § 120.05 [4]) was established by evidence that, during an altercation in a restaurant, defendant grabbed a coffee pot that she should have reasonably expected to contain hot liquid, and threw it at the victim, causing severe burns.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Marlow, JJ.